sw see ee ee internal_revenue_service department of the treasury washington dc op e-e0 tf contact person teiephone number in reference to pate feb dear sir or madam this is in response to your letter dated date in which you requested certain rulings with respect to transfer of assets from b and f to c d e a proposed c b of the internal_revenue_code and are classified as private_foundations under sec_509 e and f are exempt under sec_501 d at the present time approximately one-half of b's annual gifts are gifts matching other contributions made by its four trustees individually or through their individual foundations c d the four trustees are the children of the founders of to bis planning to distribute one-half of e and f b cc its assets equally e and f d the primary reason for the transfer of assets is that three of the four trustees have established domicile or significant ties with communities in different areas of the united_states these ties include commitments to charitable organizations in those areas obligations and commitments directly with gifts from their own foundations rather than through matching gifts made by b they would therefore rather satisfy those following the transfer of assets b will retain its focus on charitable activities in the g area the four siblings will after the transfer b's matching gifts to remain trustees of b c d e and f will be eliminated b represents that it does not have any outstanding grants with respect to which it responsibility under sec_4945 of the code proposed distributions no flagrant repeated act act give rise to liability for excise_taxes under chapter code will have occurred or willful and flagrant act or failure to act is required to exercise expenditure or failure to that could of the when b makes the sec_507 of the code provides for the voluntary and involuntary termination of private_foundation_status in part that except for transfers described in sec_507 an organization's private_foundation_status will be terminated only if to terminate or or failures to act or a willful and flagrant act to act giving rise to liability for tax under chapter its intent there has been either willful repeated acts or failure the organization notifies the service of it states sec_507 of the code provides that when a private_foundation transfers assets to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a new organization sec_1_507-1 of the income_tax regulations provides the assets of that neither a transfer of all of foundation nor a significant disposition of assets as defined in sec_1_507-3 by a private_foundation whether or not any portion of such significant disposition of assets is made to another private_foundation shall be deemed to result in termination of the transferor orivate foundation under sec_507 elects to terminate pursuant to sec_507 a of the code unless the transferor private_foundation is applicable or section a vorivate a sec_1_507-3 of the regulations provides that a of the code shall succeed to the aggregate tax a transfer described in transferee organization in the case of sec_507 benefit of the transferor organization in an amount equal to the amount of such aggregate tax_benefit of organization multiplied by a fraction the numerator of which is the fair market of the assets less encumbrances transferred to such transferee and the denominator of which is the fair_market_value of immediately before the transfer at the transferor less encumbrances fair_market_value is determined the time of transfer the transferor the assets of - 4s sec_1_507-3 a of the regulations provides that except as provided in sec_1_507-3 which only relates to b transfers where all net assets are transferred to one or more controlled private_foundations a private_foundation is required to meet the distribution_requirements of sec_4942 of the code for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation satisfaction of the requirements to the extent the amount transferred meets the requirements of sec_4942 such transfer shall itself be counted toward sec_1_507-3 of the regulations provides that in order for a transfer of assets pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization not to be an organization describea in sec_501 organization described in sec_509 described in sec_501ic under sec_4947 a taxable evnenditure it must be other than an or treated as to sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4945 of the code imposes a tax on the foundation of the code provides that for purposes of this on each taxable_expenditure as defined in sec_4945 qd sec_4945 section the term taxable_expenditure means any amount_paid or incurred by a private_foundation as unless or of sec_509 a foundation as defined in sec_4940 or foundation exercises expenditure_responsibility with respect to such grant in accordance with subsection h such organization is described in paragraph a grant to an organization an exempt operating the private b a or is sec_4945 of the code provides that expenditure_responsibility referred to private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made and detailed reports with respect to such expenditures and to make full and detailed reports to the secretary in subsection d means that the to obtain full sec_53_4945-5 i of the foundation and similar excise_taxes regulations refers to the rules relating to the extent to which the expenditure_responsibility_rules contained in sec_4945 of assets described in sec_507 b and this section apply to transfers h and f4 lo sec_53_4945-5 of the regulations provides that if to a private_foundation which is exempt from taxation a private_foundation makes a grant described in sec_4945 under sec_501 equipment or for other capital purposes the grantor foundation shall require reports from the grantee on the use of the principal and income if any shall make such reports annually for its taxable_year in which the grant was made and the immediately succeeding two taxable years for endowment for the purchase of capital from the grant funds the grantee sec_53_4945-6 of the regulations provides that any and other fees for services expenditures_for unreasonable administrative expenses including compensation consultant fees rendered will ordinarily be taxable_expenditures under sec_4945 unless the foundation can demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable and that the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence unreasonable shall depend upon the facts and circumstances of the particular case the determination whether an expenditure is sec_53_4946-1 of regulations provides that for purposes of sec_4941 only shall not include any organization which is described in sec_501 a other than an organization described in section the term disqualified_person based upon the above facts following the transfer of one- b will continue to conduct e and f c half of b's assets to its charitable activities in the g area d e and f will remain the trustees of d b the four trustees of c because b is not terminating its existence and because there has been no willful repeated or flagrant act giving rise to liability under chapter sec_507 d a result of the transfer of assets from b no tax will be imposed on b under e and f as to c since a transfer of assets as described in sec_507 b will not cause a termination of foundation status the transfer of b's assets to will not terminate b's status as d a private_foundation an organization's private c e and f because b will continue to conduct its charitable activities and f in the g area following the transfer of assets to the proposed transfer of assets will net adversely affect the exempt status of d c e b by7 s b's transfer of assets to c d e and f will not be a taxable_expenditure under sec_4945 provided b exercises expenditure_responsibility over the capital endowment grants made to cc e and f pursuant to sec_4945 d as because b an organization described in sec_501 is not a disqualified_person with respect to either of the code cc constitute acts of self-dealing within the meaning of sec_4941 of the code the transfers of assets to e and f will not e or f d d c provided the expenses_incurred by b in the transfer of assets to b such expenses will not constitute taxable_expenditures under sec_454 e and f meet the good_faith standard of section c d accordingly based on the information furnished we rule as follows the transfer of one-half of the assets of b to cc d eb and f will qualify as transfers pursuant to sec_507 the code and will not subject b to the tax imposed by sec_507 of the code of the proposed transfer of assets by b to c will not constitute either a willful flagrant act act or one of act giving rise to tax_liability under chapter a series of willful repeated acts e and f d or failure to or failures to of the code the proposed transfer of assets by b to c d e and f will not adversely affect the exempt status of c of the code and a b under sec_4 the proposed transfer of assets by b to cc d e and f will not be will require b capital endowment grants pursuant to sec_4945 d but to exercise expenditure_responsibility over these a taxable_expenditure by b under sec_4945 b and its disqualified persons will not be deemed to have an act of self-dealing under sec_4941 as a result engaged in of the transfer by b its assets to c d of percent of the fair_market_value of e and f the reasonable expenditures_for expenses_incurred by b in connection with this ruling_request and in effectuating the proposed transfer of assets will not constitute taxable_expenditures under sec_4945 of the code fye b's proposed transfer of assets to c d e and f will not result in the imposition of any other taxes under chapter the code of we are informing the office of this action please keep a copy of this ruling with your organization's permanent records this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it sincerely bereta uv stok gerald v sack manager exempt_organizations technical group
